DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-3, 5-16 and 18-20 are currently pending. Claim 1 has been amended. Claims 4 and 17 were previously cancelled.
Specification
The new title has been submitted on 9/3/2020 is acknowledged and accepted.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5; 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NODA (US 2016/0149044 A1-prior art of record, hereafter Noda).
Re claim 1, Noda discloses in FIGS. 1A and 1B an array substrate, comprising:
a base substrate (insulating film 301; ¶ [0063]); and
a first signal line (1st electrode 302; ¶ [0063]), an insulating layer (insulator 304; ¶ [0063]) and a second signal line (2nd electrode 305; ¶ [0063]) provided sequentially (one after the other) on the base substrate (301) in a direction perpendicular (normal) to the base substrate, the second signal (305) line crosses (extends beyond inner boundaries of 302b in FIG. 1A) the first signal line (302),
wherein the first signal line (302) has a first portion (center part of 302a covered by 305 in FIG. 1A) and a second portion (overlapping region of 302a/302b in FIG. 1A), at least a part of the first portion (part of 302a covered by 305) is overlapped (covered) with the second signal line (305) in an overlapping area (of barrier 304 edges) the second portion (overlapping region of 302a/302b) is not overlapped (not covered at edges of 304) with the second signal line (305), and the first portion has a resistance (R1=ρL1/A1; see further explanation and modified FIG. 1B below) higher (due to see further explanation and modified FIG. 1B below) of the second portion, and
wherein the first portion (center part of 302a covered by 305) of the first signal line (302) has a smaller thickness (see inserted figure) in the direction perpendicular (normal) to the base substrate (301) than the second portion (302a/30b overlap) of the first signal line (302).

For the record,
A.	The limitations wherein the first signal line is configured to transmit a signal along a length direction of the first signal line, and the second signal line is configured to transmit a signal along a length direction of the second signal line are deemed to be functional limitations.
The claim term “configured to transmit a signal” is “a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components,” that is, the term “configured to transmit a signal means the claimed components must be connected in a way to perform a designated function. In the patent claim at issue, signal lines are deemed “configured to transmit a signal” when they comprise materials which are arranged in a manner capable of performing the function of transmitting a signal. See MPEP § 2173.05(g) [R-8.2017].
It is also noted that Noda discloses semiconductor devices in FIGS. 7A and 7B where the first signal line (electrode at 3005) transmits a signal (at 3005; ¶ [0100]) along a length (width) direction of the first signal line, and the second signal line (electrode at 

B.	The limitation to avoid a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area is anticipated since the prior art structure is substantially identical (see MPEP § 2112.01) to the claimed structure, where the first portion has a resistance (R1=ρL1/A1; see further explanation and inserted modified FIG. 1B below) higher (due to smaller area) than a resistance (R2=ρL2/A2; see further explanation and inserted modified FIG. 1B below) of the second portion; thus, the property of being able to avoid a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area would be inherent and the same as the claimed invention (MPEP § 2112.01).




    PNG
    media_image1.png
    735
    876
    media_image1.png
    Greyscale

The inserted modified figure (FIG. 1B) depicts overlapping (2nd) and non-overlapping (1st) regions of the first portion (center portion of 302a) of first signal line (302) which has a smaller area than the area of the second portion (overlapping portion of 302a/302b) because it is thinner. The basic equation for resistance is: R=(ρ x L)/A, where ρ: material resistivity, L: length of material and A: area of material. As can be seen from figure 1B, the area (A2) of 302a/302b is larger than (A1<A2) the area (A1) of 302a; and since they are both made of the material, when L1=L2 the resistance R2 of the first portion (302a) is larger than the resistance of the second portion (302a/302b). This interpretation is consistent with the applicant’s specification. 

Re claim 2, Noda discloses the array substrate as claimed in claim 1, wherein the first portion (302a) of the first signal line (302a/302b) comprises a portion of the first signal line completely overlapped (center portion of 302a is covered by 305 in FIG. 1A) with the second signal line (305).

Re claim 3, Noda discloses the array substrate as claimed in claim 1, wherein the first portion (center portion of 302a in FIG. 1A) of the first signal line (302a/302b) is completely overlapped (cannot be seen in FIG. 1A) with the second signal line (305).

Re claim 5, Noda discloses the electroluminescent display panel as claimed in claim 1, wherein the insulating layer (304) has a same thickness (vertical extension) at a location on the first portion (center portion of 302a) of the first signal line (302) as that at a location (over 304) on the second portion (302a/302b overlap) of the first signal line (302).

Re claim 12, Noda discloses the array substrate as claimed in claim 1, wherein the first signal line (302a/302b) is a low-level voltage signal line (gate wiring as in FIG. 7B; ¶ [0098] and [0100]), and the second signal line (305) is a high-level voltage signal line (when a high potential/voltage is applied to 305; ¶ [0098] and [0100]).



Re claim 15, Noda discloses the electroluminescent display panel as claimed in claim 13, wherein the first portion (center portion of 302a) of the first signal line (302a/302b) comprises a portion (center) of the first signal line (302) completely overlapped (covered as in FIG. 1A) with the second signal line (305; see claim 2).

Re claim 16, Noda discloses the electroluminescent display panel as claimed in claim 13, wherein the first portion (center portion of 302a) of the first signal line (302a/302b) is completely overlapped (covered as in FIG. 1A) with the second signal line (305; see claim 3).

Re claim 18, Noda discloses the electroluminescent display panel as claimed in claim 13, wherein the insulating layer has a same thickness at a location on the first portion of the first signal line as that at a location on the second portion of the first signal line (see claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Pyon et al (US 2013/0292795 A1-prior art of record, hereafter Pyon).
Re claim 6, Noda disclose the array substrate as claimed in claim 1, but fails to disclose wherein the first portion (center portion of 302a) of the first signal line (302) comprises a first extension overlapped with the second signal line (305) and extending in a widthwise direction of the first portion, and the second signal line comprises a  line; wherein an orthographic projection of the first extension onto the base substrate has an area overlapped with an orthographic projection of the second extension onto the base substrate.

However,
Pyon discloses in FIGS. 1A and 1B an array substrate, comprising: the first portion (at W2) of the first signal line (1st conductive layer 12; ¶ [0031]) comprises a first extension (auxiliary pattern 12b; ¶ [0031]) overlapped (¶ [0032]) with the second signal line (2nd conductive layer 16; ¶ [0030]) and extending in a widthwise direction (toward 12c in FIG. 1B) of the first portion (12 at W2), and the second signal line (16) comprises a second extension (edge foot in FIG. 1A) overlapped with the first signal line (12) and extending in a widthwise direction (toward 12c in FIG. 1B) of the second signal line (16); wherein an orthographic projection (shadow of 12b in in FIG. 1B) of the first extension (12b) onto the base substrate (10; ¶ [0031]) has an area overlapped (covered) with an orthographic projection (shadow of edge foot of 16 in in FIG. 1B) of the second extension (edge foot) onto the base substrate (10).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Noda to form the first potion of the first signal line with a first extension and the second signal line with a second extension, wherein an orthographic projection of the first extension onto the base substrate has an area overlapped with an orthographic projection of the second extension onto the base substrate as disclosed by Pyon in order to provide electrical 

Re claim 7, Noda discloses the array substrate as claimed in claim 6, but fails to disclose wherein the first extension has a same thickness as the portion of the first signal line completely overlapped with the second signal line.
However, Pyon discloses the first extension (12b) of the first signal line (12) without a distinction of thickness except for width W2 (¶ [0031]). Therefore, it is concluded the first extension has a same thickness as the portion of the first signal line completely overlapped with the second signal line as part of the formation electrical couplings discussed for claim 6.

Re claim 8, Noda discloses the array substrate as claimed in claim 6, but fails to disclose wherein the orthographic projections of the first extension and the second extension onto the base substrate are partly overlapped with each other.
However, Pyon discloses the orthographic projections (shadow of 12b) of the first extension (12b) and the second extension (foot of 16) onto the base substrate (10) are partly overlapped (the foot of 16 partially covers 12b in FIG. 1B) with each other as part of the formation electrical couplings discussed for claim 6.

Re claim 19, Noda disclose the electroluminescent display panel as claimed in claim 13, but fails to disclose wherein the first portion of the first signal line comprises a first extension overlapped with the second signal line and extending in a widthwise  wherein an orthographic projection of the first extension onto the base substrate has an area overlapped with an orthographic projection of the second extension onto the base substrate.
However, Pyon renders these limitations obvious as discussed for claim 6 above.

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda and Pyon as applied to claim 8 above, and further in view of Nishida et al (US 2002/0159016 A1-prior art of record, hereafter Nishida).
Re claim 9, Noda and Pyon disclose the array substrate as claimed in claim 8, but fails to disclose further comprising a metal electrode connected with the first extension (12b) or the second extension, wherein an orthographic projection of the metal electrode onto the base substrate is at most overlapped with the orthographic projection of one of the first extension and the second extension onto the based substrate.
However,
Nishida discloses in FIGS. 4, 6 and 32 an array substrate, comprising: a metal electrode (ITO 38c in FIG. 32; ¶ [0436]) connected with the first extension (of scan/gate line 28), wherein an orthographic projection (shadow) of the metal electrode (38c) is at most overlapped with the orthographic projection (shadow) of one of the first extension (12b).


Re claims 10 and 11, Noda discloses the array substrate as claimed in claim 9, but fails to disclose wherein the metal electrode is located between a layer where the first signal line is located and the insulating layer, and the metal electrode is electrically connected with the first extension; wherein the metal electrode is located between the insulating layer and a layer where the second signal line is located; and the metal electrode is electrically connected with the second extension.
However,
Pyon discloses the extension (12) is located between a layer (10) where the first signal line (12) is located and the insulating layer (14; ¶ [0032]); and Nishida discloses the metal electrode (38c) is electrically connected with the first extension (28).
Therefore, it would be obvious that the metal electrode (38c) would be located between the insulating layer (14) and a layer (underside of 16) where the second signal line (16) is located; and the metal electrode is electrically connected (as a system) with the second extension as part of the formation of a contact point for other devices discussed for claim 9.

However,
Nishida discloses a metal electrode (ITO 38c in FIG. 32; ¶ [0436]) connected with the first extension (of scan/gate line 28), wherein an orthographic projection (shadow) of the metal electrode (38c) is at most overlapped with the orthographic projection (shadow) of one of the first extension (12b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Noda and Pyon to include the metal electrode of Nishida, such that its orthographic projection of the metal electrode onto the base substrate is at most overlapped with the orthographic projection of one of the first extension and the second extension onto the based substrate, as the location of the connection between the first extension and other devices.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive for the following reason(s):
For claim 1, the applicant argues that the first and second signal lines (electrodes 302 and 305) of Noda cannot transmit first and second signals along their lengths since they are capacitor electrodes; and Noda, therefore, cannot and does not further disclose
wherein the first signal line is configured to transmit a signal along a length direction of the first signal line, the second signal line is configured to transmit a signal along a length direction of the second signal line, and the second signal line crosses the first signal line, wherein the first signal line has a first portion and a second portion, at least a part of the first portion is overlapped with the second signal line in an overlapping area, the second portion is not overlapped with the second signal line, and the first portion has a resistance higher than a resistance of the second portion to avoid a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area, and wherein the first portion of the first signal line has a smaller thickness in the direction perpendicular to the base substrate than the second portion of the first signal line.

	The examiner, respectfully, disagrees since capacitors can be operated under both alternating current (AC) and direct current (DC) biasing. During AC operation, the capacitor acts a wire where one electrode is energized along its entire length and thickness by the applied signal; and the other capacitor electrode, similarly energized 
	Therefore, during either AC or DC operation, the first applied signal is transmitted to one electrode of the capacitor such that it has positive or negative charges along its entire length and thickness that passes to the second electrode as charges along its entire length and thickness with the same magnitude and polarity (AC) or opposite polarity (DC).

	The applicant’s interpretations of the claim limitation(s) with respect to the first and second signal lines transmitting signals along their lengths is limited does not appear to take into consider all aspects of capacitor operation; nor has enough specificity been given by what is meant by “to transmit”. Therefore, given broadest reasonable interpretation (BRI) based on AC/DC capacitor operation and the expression “to transmit”, the examiner contends that the first and second signal lines (electrodes 302 and 305) of Noda transmit first and second signals along their lengths even though they are capacitor electrodes.

Further, Noda discloses the second signal line crosses the first signal line, as discussed above since 305 extends beyond inner boundaries of 302b in FIG. 1A; and implicitly discloses the first portion has a resistance higher than a 
resistance of the second portion to avoid a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area, and wherein the first portion of the first signal line has a smaller thickness in the direction perpendicular to the base substrate than the second portion of the first signal line (see discussion and inserted figure above).
	Taken together, the examiner’s discussion for claim 1 and the above rebuttals, show that Noda does, indeed, anticipate each and every limitation of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892